t c memo united_states tax_court brenda wallace petitioner v commissioner of internal revenue respondent docket no filed date brenda wallace pro_se susan smith canavello for respondent memorandum opinion couvillion special_trial_judge petitioner applied for relief from joint liability under section for the tax_year based on form_8857 request for innocent spouse relief petitioner's request was denied unless otherwise indicated section references are to the internal_revenue_code some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was shreveport louisiana petitioner was married to wayland wallace mr wallace during they had two daughters of their marriage petitioner and mr wallace never separated or divorced he died on date petitioner and mr wallace were both employed during petitioner's only income that year was wage and salary income of dollar_figure she was employed as an interpreter for the deaf mr wallace filed a timely federal_income_tax return for that return included only his income and deductions related thereto it did not include petitioner's income nor did she sign the return the return reflected an income_tax_liability of dollar_figure withholding credits of dollar_figure and an overpayment of dollar_figure the irs applied dollar_figure of the overpayment to an income_tax_liability of mr wallace for another tax_year and refunded the balance of dollar_figure during petitioner and mr wallace filed an amended federal_income_tax return for the sole purpose of the amended_return was to elect a filing_status of married_filing_jointly and to include petitioner's income for which was not included on the original return filed by mr wallace the amended_return reflected an additional income_tax of dollar_figure all of which was attributable to petitioner's income the dollar_figure tax_liability was not paid and it is for that liability that petitioner seeks relief under sec_6015 respondent has made no adjustments to either the separate_return initially filed by mr wallace or the amended_return filed by petitioner and mr wallace in which they elected the filing_status of married_filing_jointly thus respondent has not determined any deficiency against petitioner or mr wallace this case therefore involves petitioner's application_for relief under sec_6015 for a tax_liability attributable solely to her income on the form_8857 filed by petitioner seeking relief she did not attach or submit a written_statement stating the basis upon which she claimed relief moreover on the form_8857 petitioner erroneously stated that the tax_liability for which she sought relief was due to erroneous items of her spouse in the stipulation however petitioner agreed that the tax_liability was attributable solely to her income petitioner's sole basis even though the original return was not a joint_return respondent agreed at trial that petitioner and mr wallace had properly elected a filing_status of married_filing_jointly based on the amended_return sec_6013 provides generally that if an individual has filed a separate_return for a taxable_year for which a joint_return could have been filed such individual and his or her spouse may thereafter file a joint_return for such year after the date prescribed by law for the filing of the return for relief is that she was unemployed at the time the amended_return was filed and had no assets or other resources to pay the tax_liability at the time of trial however petitioner was employed respondent denied petitioner's application_for relief on the ground that the tax_liability in question was entirely attributable to her income generally spouses filing a joint income_tax return are each fully responsible for the accuracy of their return and for payment of the tax_liability sec_6013 114_tc_276 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation the court's jurisdiction here arises under sec_6015 as petitioner's claim for relief is based upon what is referred to generally as a stand alone petition 118_tc_494 respondent considered petitioner's claim under sec_6015 c and f and denied her application_for relief with respect to relief under sec_6015 in 120_tc_137 this court noted that relief under that provision is based upon an understatement_of_tax attributable to erroneous items of the other spouse here as in washington v commissioner supra there is no understatement_of_tax as defined in sec_6662 nor are there erroneous items of the other spouse petitioner merely seeks relief from payment of that portion of the tax shown on the joint_return that was not paid when the return was filed petitioner therefore is not entitled to relief under sec_6015 because there was no understatement_of_tax similarly under sec_6015 which provides relief from joint liability for spouses who filed a joint_return but who are no longer married or legally_separated or have lived apart for a 12-month_period this court further held in washington v commissioner supra pincite that relief is not available under sec_6015 with respect to an unpaid liability for tax reported on the return here petitioner seeks relief of a tax that was reported on the return sec_6015 therefore allows no relief to petitioner sec_6015 provides for equitable relief with respect to any unpaid tax any deficiencies in tax or any portion thereof if relief is not available under sec_6015 or c and if taking into account all the facts and circumstances it is inequitable to hold the individual liable for such liability to prevail under sec_6015 the taxpayer must prove that additionally sec_6015 provides that relief is limited to the portion of the deficiency properly allocable to the taxpayer seeking relief since the unpaid tax in this case is totally attributable to petitioner's income sec_6015 precludes any relief to petitioner the denial of equitable relief by the irs was an abuse_of_discretion washington v commissioner supra pincite 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir pursuant to sec_6015 the commissioner has prescribed guidelines setting forth various factors considered in determining whether a taxpayer is entitled to equitable relief under sec_6015 revproc_2000_15 2000_1_cb_447 among the factors against granting of relief are the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability and the requesting spouse will not suffer economic hardship if relief is denied petitioner has failed to establish that there was an abuse_of_discretion by respondent in denying her relief under sec_6015 her sole argument is that at the time the amended_return was filed in she was unemployed and did not have the assets or resources to pay the tax she had previously been employed and although she may have been unemployed at the time the amended_return was filed she thereafter resumed employment at the time of trial petitioner was employed on this record the court sustains respondent decision will be entered for respondent
